PER CURIAM.
The petitioner having filed in this Court a suggestion for the issuance of a writ of prohibition and applied for a rule nisi thereon, and the Court having considered the suggestion and argument of counsel, it is
Ordered and adjudged that the application for rule nisi be and the same is hereby denied, and the suggestion for writ of prohibition is hereby dismissed, for the reasons that the Circuit Judge sought to be prohibited is not made a party to these proceedings, and the petitioner has failed to comply with the provisions of Section 80.06, Florida Statutes 1957, F.S.A., and Rule 4.5, subd. d, Florida Appellate Rules, 31 F.S.A. The dismissal of the suggestion is not to be considered as a determination by the Court of the merits of this cause, and the Court suggests that if further proceedings are contemplated, consideration be given to the opinions of the Supreme Court of Florida in the cases of Groover v. Walker, Fla.1956, 88 So.2d 312, and Robinson v. Great Southern Trucking Company, Fla. 1957, 95 So.2d 418.